Notice of Allowability
Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is Sahdev’s publication teaching an FMT User Differentiation by Capacitive Multi-Touch Sensing system wherein it discloses a sensing system (see Figs. 1 - 6 and pgs. 15 - 16 and 18, tablet uses capacitive sensing to facilitate multi-touch input.  In particular, see Fig. 1.  See pgs. 16 and 18, Sahdev teaches a capacitive sensor that can differentiate the origins of multiple simultaneous touches ~ "GhostID" based on FMT technology [20] and using "Mobility", sensing systems that can take the form of smart watches, phones, tablet, tabletops, and room as a platform, wherein frequency-division multiplexing (FDM) capacitive sensing -- as demonstrated in Leigh et al.’s Fast Multi-Touch (FMT) device [20] -- detects a plurality and diversity of users) comprising: 
a transmitter adapted to transmit a plurality of unique frequency orthogonal signals (see pgs. 16 and 18.  In particular, see pg. 16, "Introduction", "an FMT system injects orthogonal signals into each row. When a user touches the sensor, their finger will capacitively couple one (or more) rows to one (or more) columns”); 
a plurality of transmitting conductors, each of the plurality of transmitting conductors operably connected to the transmitter (see pg. 16, "Introduction", conductive materials with wires are arranged in rows and columns), 
wherein a plurality of unique frequency orthogonal signals are transmitted through the plurality of transmitting conductors (see pg. 16, "Introduction", frequency-division multiplexing (FDM) capacitive sensing utilizes unique frequency orthogonal signals transmitted through the plurality of transmitting conductors), 
wherein at least one of the plurality of unique frequency orthogonal signals is adapted to be transmitted into a person (see Fig. 6, pg. 18, section "Other User Different Technologies", "Holz and Knaust’s Biometric Touch Sensing [18] seamlessly augments each touch with continuous identification. They rely heavily on a wrist-worn prototype sensor that captures user -unique features and transmits them through the body to a touch screen”); 
a plurality of receiving conductors, each of the plurality of receiving conductors operatively connected to a receiver adapted to receive the at least one of the plurality of unique frequency orthogonal signals adapted to be transmitted into the person (see pg. 16, "Introduction", "A bare capacitive sensor is composed of rows and columns of conductive material. To sense multi-touch input, an FMT system injects orthogonal signals into each row. When a user touches the sensor, their finger will capacitively couple one (or more) rows to one (or more) columns. If a single user touches the sensor... because humans are conductive, some of the signals will travel through the hand and into the body of the user. If the user places a second finger on the sensor, these conducted signals will be received alongside the intended signals”); and 
a signal processor adapted to process a measurement of the at least one of the plurality of unique frequency orthogonal signals adapted to be transmitted into the person (see Figs. 3 - 6.  In particular, see Fig. 4.  

See pg. 18, "Mobility", sensing systems with signal processors can take the form of smart watches, phones, tablet, tabletops, and room.  These frequency orthogonal signals are adapted to be transmitted into the person), 
wherein the processed measurement provides information regarding identity or a condition of the person.  (See Figs. 3, 5 - 6 and pgs. 18 and 23.  In particular, see Fig. 6.  See pg. 18, "Other User Different Technologies" and "GHOSTID: Using Ghosting Signals to Differentiate Users", Sahdev's disclosed GHOSTID teaches measurement of users' profiles to differentiate users' identities and authenticate.  See also pg. 23, "Handling Another User's Hands", "GhostID’s ability to distinguish between users, it is possible to ignore the errant touches from the second user.")
However, the prior art does not teach, or suggest every element of independent claims 1, 8, and 18. As such, a person skilled in the art would not modify Sahdev, or any other combination thereof, to provide the a sensing system, comprising: 
a signal processor adapted to process a measurement of the at least one of the plurality of unique frequency orthogonal signals adapted to be transmitted into the person from the seat of the vehicle, 
wherein the processed measurement provides information regarding identity or a condition of the person.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a sensing system, comprising: 
a signal processor adapted to process a measurement of the at least one of the plurality of unique frequency orthogonal signals adapted to be transmitted into the person from the seat of the vehicle, 
wherein the processed measurement provides information regarding identity or a condition of the person.
In particular, the prior art is silent in teaching, or contemplating a sensing system in which the unique frequency orthogonal signals are adapted to be transmitted into the person from the seat of the vehicle.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661